PER CURIAM:
Claimant, an inmate at the Mount Olive Correctional Complex, seeks $304.00 for items of personal property that he alleges were entrusted to respondent but which have not been returned to him. Claimant stated that respondent stored some personal items and despite claimant’s attempts to recover the property, respondent has failed to produce the items.
*189At the hearing, respondent stipulated to damages in the amount of $304.00.
This Court has taken the position in prior claims that respondent is responsible for property of an inmate which is taken while inmate is in its custody, and is not produced for return to the inmate. The Court holds that respondent is liable for the loss to claimant’s property in the amount of $304.00, and claimant may make a recovery for the loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $304.00.
Award of $304.00.